Citation Nr: 1031757	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral leg 
disability, secondary to pes planus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This appeal arises from an August 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
pes planus on the basis that it preexisted his service, and was 
aggravated thereby.  He further asserts that service connection 
is warranted for a bilateral leg disability because it is 
secondary to (i.e., caused or aggravated by) his pes planus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted."  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an increase 
in severity during service, it is presumed that the disorder was 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is specific evidence that 
the increase in disability is due to the natural progress of the 
disease.  Id.  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  

Under 3.310(b):

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury.  The rating activity will determine 
the baseline and current levels of severity 
under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline 
level of severity, as well as any increase 
in severity due to the natural progress of 
the disease, from the current level.  

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Veteran's service treatment reports include an entrance 
examination report, dated in January 1968, which shows that he 
was noted to have mild pes planus with mild symptoms.  In an 
associated "report of medical history," the Veteran indicated 
that he had a history of foot trouble, and the report notes, 
"Foot trouble - painful arches" that were "longstanding" and 
"mild."  An examination report created in association with 
flight duty, dated in June 1968, shows that his feet and lower 
extremities were clinically evaluated as normal.  In an 
associated "report of medical history," the Veteran indicated 
that he had a history of foot trouble, and the report notes, 
"EPTS" (existed prior to service).  The Veteran's separation 
examination report, dated in January 1970, shows that his feet 
and lower extremities were clinically evaluated as normal.  In an 
associated "report of medical history," the Veteran indicated 
that he had a history of foot trouble, and the report notes, 
"EPTS."

The relevant post-service medical evidence consists of VA 
progress notes, dated between 2000 and 2004, and a VA progress 
note, dated in December 2008.  The progress notes dated between 
2000 and 2004 show that in March 2001, the Veteran was noted to 
be taking Allpurinol for "gouty attacks," and to have elevated 
uric acid levels, and episodic big toe pain.  The March 2001 
reports, and the reports dated thereafter, contain a number of 
notations of gout, and note that these symptoms were usually in 
the big toe.  The December 2008 report does not show complaints 
of, or treatment for, any relevant symptoms, nor does it contain 
a relevant diagnosis.  

A report from the Mid-Nebraska Foot Clinic, dated in June 2009, 
shows that the Veteran reported that he has had painful arches 
and heels since his service, and recurrent leg pain (of 
unspecified duration).  The assessments note plantar fasciitis of 
the bilateral feet with bilateral calcaneal spurs, pronation of 
the subtalar joint and mid-tarsal joints, and foot pain.  There 
was no diagnosis or assessment of pes planus.  The examiner 
stated that the Veteran's "leg and foot pain symptoms are the 
result of aggravation and caused in all likelihood by his time in 
the military."  


The Veteran has not been afforded an examination, and etiological 
opinions have not been obtained.  VA's statutory duty to assist a 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In determining whether the duty to 
assist requires that a VA medical examination be provided or that 
a medical opinion be obtained, the Court has stated that such 
development is required when the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Given the foregoing, the Veteran should be scheduled for 
an examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination of his feet, and lower 
extremities, in order to ascertain whether 
his pes planus was aggravated by his 
service, and, if so, whether his pes planus 
caused or aggravated a disability of the 
lower extremities.  The claims folder and a 
copy of this REMAND should be reviewed by 
the examiner, and the examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination.  

a)  The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's bilateral pes 
planus was aggravated during service (which 
ended in January 1970).  

b) If, and only if, the examiner 
determines that the Veteran's bilateral pes 
planus underwent aggravation during 
service, the examiner must provide an 
opinion as to the baseline level of 
severity of the Veteran's bilateral pes 
planus (i.e., pathology, nature, frequency, 
and degree of severity of symptoms) 
existing prior to the onset of aggravation, 
and the level of severity of the disability 
after aggravation occurred.  If any of the 
increase in severity of the left foot pes 
planus, or the right foot pes planus, is 
due to natural progress, the examiner 
should indicate the degree of disability 
due to natural progression.  See generally 
38 C.F.R. § 3.310(b) (2009).  

c) If, and only if, the examiner 
determines that the Veteran's bilateral pes 
planus underwent aggravation during 
service, and that a baseline level of 
severity of the Veteran's bilateral pes 
planus can be established, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran's ("service-aggravated") 
bilateral pes planus caused or aggravated 
any current disability of either lower 
extremity.  

 d)  If, and only if, the examiner 
determines that the Veteran has a lower 
extremity disability that has been 
aggravated by his pes planus, the examiner 
must provide an opinion as to the baseline 
level of severity of the Veteran's lower 
extremity disability (i.e., pathology, 
nature, frequency, and degree of severity 
of symptoms) existing prior to the onset of 
aggravation, and the level of severity of 
the disability after aggravation occurred.  
If any of the increase in severity of the 
lower extremity disability is due to 
natural progress, the examiner should 
indicate the degree of disability due to 
natural progression.  Id.   

e) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

f) If the examiner cannot express any of 
the requested opinions, the examiner should 
explain the reasons therefor.

2.  The issues on appeal should then be 
readjudicated.  If either of the 
determinations of these claims remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence, and 
applicable law and regulations considered.  
The appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




